EXHIBIT 10-49

Form of Restricted Stock Award Agreement


This Restricted Stock Award Agreement (“Award Agreement”) is entered into as of
the Award Date between FirstEnergy Corp. and the Participant. For the purposes
of this Award Agreement, the term “Company” means FirstEnergy Corp., its
successors and/or its Subsidiaries, singularly or collectively.


SECTION ONE - AWARD


As of the Award Date, in accordance with the FirstEnergy Corp. 2007 Incentive
Plan, as amended (the “Plan”) and the terms and conditions of this Award
Agreement, the Company grants to the Participant the fixed number of restricted
shares of the Company’s common stock listed as “Awarded” on the Award Detail
Page (the “Restricted Stock”).


Voting and Dividend Rights


Subject to the restrictions in this Award Agreement, the Participant shall be
entitled to all rights of ownership during the Period of Restriction (as defined
in “Section Two-General Terms” below), including, but not limited to, the right
to vote the Restricted Stock and to receive dividends. Dividends payable during
the Period of Restriction, however, shall be automatically reinvested in
Restricted Stock that is subject to the same restrictions.


SECTION TWO - GENERAL TERMS


This Award Agreement is subject to the Plan and the following terms and
conditions:


Period of Restriction


For the purposes of this Award Agreement, “Period of Restriction” means the
period beginning on the Award Date set forth above and ending on the earliest
of:


a)
5:00 p.m. Akron time on [March __, 2018] (the “Vest Date”);

b)
The date of the Participant's death;

c)
The date that the Participant’s employment is terminated due to Disability; or

d)
The date that the Participant is involuntarily terminated under conditions in
which the Participant qualifies for and receives any employer severance benefit
that may be offered, provided that the Participant executes, submits and does
not revoke an agreement to release the Company in full against any and all
claims as required by (and within the time period mandated by) the arrangement
or plan providing the employer severance benefit.



Registration and Certificate Legend


The Restricted Stock shall be registered in the name of the Participant and
shall be placed in a restricted account in book entry form where it shall
remain, accruing dividends, until the expiration of the Period of Restriction or
forfeiture, as described below. The Company may, in its discretion, register the
Restricted Stock in certificate form for the number of shares of Restricted
Stock specified above. If the Company registers the Restricted Stock in
certificate form, the Company will retain the certificates and each certificate
will bear the following legend until the expiration of the Period of Restriction
or forfeiture:


“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the FirstEnergy Corp. 2007
Incentive Plan, as amended, in the rules and administrative procedures adopted
pursuant to such Plan, and in a Restricted Stock Award Agreement dated with the
Award Date. A copy of the Plan, such rules and procedures, and such Restricted
Stock Award Agreement may be obtained from the Corporate Secretary of
FirstEnergy Corp.”


Delivery of Common Stock


Subject to satisfying the applicable tax withholding requirements, the shares of
common stock issuable under this Award Agreement shall be delivered to the
Participant as follows (the “Delivery Date”) for each specified event:


•
The Vest Date, if the delivery is on account of paragraph a) of the subsection
entitled “Period of Restriction” above; or



•
As soon as practicable after the Participant’s death, termination due to
Disability or involuntary termination in accordance with, and as described in,
paragraph b), c), or d) of the subsection entitled “Period of Restriction”
above, and subject to the subsection entitled “Forfeiture” below.



As soon as practicable after the Delivery Date, the Company shall, as
applicable, either lift the restrictions on the Restricted Stock held in a
restricted account in book entry form or remove the legend from the Restricted
Stock held in certificate form and all unrestricted Shares shall remain in, or
shall be placed in, an account in book entry form; provided that, no fractional
Shares will be delivered and any fractional Shares to which the Participant
would otherwise be entitled will be paid in cash. All unrestricted Shares,

1

--------------------------------------------------------------------------------



less any Shares withheld to cover the tax obligations in accordance with the
subsection entitled “Withholding Tax” below, will continue to be registered in
the name of the Participant.


Special Definitions


For purposes of this Award Agreement, the term “Change in Control” means a
change in control that satisfies both a Change in Control as defined in the Plan
for Awards granted on or after January 1, 2011 and a “change in control event”
as defined in Treasury Regulation Section 1.409A-3(i)(5) and the term
“involuntary termination” (or forms or derivations thereof) means “involuntary
separation from service” as defined in Treasury Regulation Section 1.409A-1(n).


Withholding Tax


The Company shall withhold shares in an amount sufficient to satisfy all
federal, state, and local taxes required by law to be withheld in connection
with the delivery of shares of common stock granted under this Award Agreement,
but in no event shall such amount exceed the minimum statutory withholding
requirements.
Forfeiture


The Participant shall forfeit to the Company all of the Restricted Stock and any
right to dividends on the Restricted Stock upon the occurrence of any the
following events before the expiration of the Period of Restriction and neither
the Participant nor any of the Participant’s successors, heirs, assigns or
personal representatives shall have any interest or rights in the Restricted
Stock or any dividends upon or after the following events:


•
Termination of employment with the Company for any reason; provided, however,
that no forfeiture shall occur if termination of employment with the Company is
due to death or Disability or due to an involuntary termination in connection
with and resulting from a Change in Control within the two-year period following
the date of the Change in Control under conditions in which the Participant
qualifies for and receives an employer severance benefit, if offered, provided
that the Participant executes, submits and does not revoke an agreement to
release the Company in full against any and all claims as required by (and
within the time period mandated by) the arrangement or plan providing the
employer severance benefit; and further provided, that if the Participant is
involuntarily terminated other than in connection with and resulting from a
Change in Control as described in the immediately preceding phrase and satisfies
the conditions as described in paragraph d) of the subsection entitled “Period
of Restriction” above, a prorated portion of the Restricted Stock under this
Award Agreement based on the number of months served during the Period of
Restriction shall not be forfeited. The proration will be calculated by
multiplying the number of shares of Restricted Stock awarded by the number of
full months served after the Award Date, divided by the total number of months
of the Period of Restriction.



•
Any attempt to sell, transfer, pledge, assign or otherwise alienate or
hypothecate the Restricted Stock or the right to receive the Restricted Stock in
violation of this Award Agreement.



Recoupment


With respect to a Participant who is or has been deemed to be, or becomes, an
“insider” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), this Award Agreement will be administered in
compliance with Section 10D of the Exchange Act, any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Shares may be traded, and subject to any Company policy adopted pursuant to such
law, rules, or regulations and may be amended to further such purpose without
the consent of the Participant.


Effect on the Employment Relationship


The grant of Restricted Stock is voluntary and made on a one-time basis and does
not constitute a commitment to make any future awards. Nothing by this Award or
in this Award Agreement guarantees employment with the Company, nor does this
Award or Award Agreement confer any special rights or privileges to the
Participant as to the terms of employment.


Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of the Company affecting the common
stock, the Committee will adjust the number and class of securities in this
Award in a manner determined appropriate to prevent dilution or enlargement of
the Restricted Stock granted under this Award Agreement.


409A
It is intended that this Award Agreement and the compensation and benefits
hereunder either be exempt from, or comply with, Section 409A of the Internal
Revenue Code (“Section 409A”), and this Award Agreement shall be so construed
and administered.

2

--------------------------------------------------------------------------------



In the event that the Committee reasonably determines that any compensation or
benefits payable under this Award Agreement may be subject to taxation under
Section 409A, the Committee shall have the authority to adopt, prospectively or
retroactively, such amendments to this Award Agreement or to take any other
actions it determines necessary or appropriate to (a) exempt the compensation
and benefits payable under this Award Agreement from Section 409A or (b) comply
with the requirements of Section 409A. The Committee, in its sole discretion,
shall determine to what extent, if any, this Award must be amended, modified or
reformed. In no event, however, shall this section or any other provisions of
this Award Agreement be construed to require the Company to provide any gross-up
for the tax consequences of any provisions of, or payments under, this Award
Agreement and the Company shall have no responsibility for tax consequences to
Participant (or the Participant’s beneficiary) resulting from the terms or
operation of this Award Agreement.


Administration


1.
This Award Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of the conflicts of laws. By accepting this Award, the
Participant agrees to the exclusive jurisdiction of the courts of the United
States District Court for the Northern District of Ohio to adjudicate any and
all claims brought with respect to the Award.

2.
The administration of this Award Agreement and the Plan will be performed in
accordance with Article 3 of the Plan.

3.
All interpretations, determinations and decisions made by the Committee, the
Board, or any delegate of the Committee as to the provisions of the Plan shall
be final, conclusive, and binding on all persons and the Participant agrees to
be bound by such interpretations, determinations and decisions.

4.
The terms of this Award Agreement are governed at all times by the official text
of the Plan and in no way alter or modify the Plan.

5.
If a term is capitalized but not defined in this Award Agreement, it has the
meaning given to it in the Plan or on the Award Detail Page (which is a part of
this Award Agreement) as the context so requires.

6.
To the extent a conflict exists between the terms of this Award Agreement and
the provisions of the Plan, the provisions of the Plan shall govern.

7.
The terms and conditions of this Award may be modified by the Committee:

(a)
in any case permitted by the terms of the Plan or this Award Agreement;

(b)
with the written consent of the Participant; or

(c)
without the consent of the Participant if the amendment is either not materially
adverse to the interests of the Participant or is necessary or appropriate in
the view of the Committee to conform with, or to take into account, applicable
law, including either exemption from or compliance with any applicable tax law.



SECTION THREE - TRANSFER OF AWARD
The Restricted Stock is not transferable during the life of the Participant.
Only the Participant shall have the right to receive the common stock issuable
under the Restricted Stock, unless the Participant is deceased, at which time
the common stock issuable under the Restricted Stock may be issued to the
Participant’s beneficiary (as designated under Article 15 of the Plan), or
pursuant to the Participant’s will or the laws of descent and distribution.


    
I acknowledge receipt of this Restricted Stock Award Agreement and I accept and
agree with the terms and conditions stated above.




 
 
 
  (Date)
 
  (Signature of Participant)



                                    
            







3